                                          Case 5:20-cv-06210-EJD Document 18 Filed 07/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GARY R. XAVIER,                                 Case No. 20-06210 EJD (PR)
                                  11
                                                       Petitioner,                       ORDER DENYING MOTION FOR
                                  12                                                     APPOINTMENT OF COUNSEL
Northern District of California
 United States District Court




                                  13             v.

                                  14
                                         RAYMOND JOHNSON, Warden,
                                  15
                                                      Respondent.
                                  16                                                     (Docket No. 17)

                                  17

                                  18          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus
                                  19   pursuant to 28 U.S.C. § 2254, challenging his state conviction. On May 6, 2021, the Court
                                  20   set a briefing schedule on the cognizable claims, directing Respondent to file an answer or
                                  21   dispositive motion within sixty days of the order. Dkt. No. 12. Respondent’s answer is
                                  22   currently due no later than August 6, 2021. Petitioner has filed a motion for appointment
                                  23   of counsel. Dkt. No. 16.
                                  24          The Sixth Amendment’s right to counsel does not apply in habeas corpus actions.
                                  25   See Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir.), cert. denied, 479 U.S. 867
                                  26   (1986). Unless an evidentiary hearing is required, the decision to appoint counsel is within
                                  27   the discretion of the district court. Id.; Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.),
                                  28   cert. denied, 469 U.S. 838 (1984). Here, an evidentiary hearing does not appear to be
                                            Case 5:20-cv-06210-EJD Document 18 Filed 07/15/21 Page 2 of 2




                                   1   necessary at this stage of the proceedings, and Petitioner’s circumstances are not so
                                   2   exceptional to warrant appointment of counsel. Accordingly, Petitioner’s motion for
                                   3   appointment of counsel is DENIED without prejudice to the Court’s sua sponte
                                   4   reconsideration should an evidentiary hearing be necessary to review the merits of
                                   5   Petitioner’s claims.
                                   6            This order terminates Docket No. 17.
                                   7            IT IS SO ORDERED.
                                   8   Dated: __July 15, 2021_________                       ________________________
                                                                                             EDWARD J. DAVILA
                                   9
                                                                                             United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Motion for Appointment of Counsel
                                       P:\PRO-SE\EJD\HC.20\06210Xavier_deny.atty.docx

                                  26

                                  27

                                  28                                                     2
